Waite, J.
The goods in question were attached, by the defendants, as the property of Samuel Whitmarsh. The plaintiff caused them to be replevied; and a question arises, whether upon the facts, as he claims them to be, he can sustain his action of replevin.
*90By the law of this state, as settled by the decision of our courts, this action will lie only where cattle have been distrained, or personal property has been attached. Watson v. Watson, 9 Conn. R. 141. Watson v. Watson. 10 Conn. R. 76. And in the latter case, until the revision of our statutes in 1821, that remedy was not extended to a person who was not a party to the suit in which the goods were attached. Such person stood in the same situation, as if his property had been taken from him without any colour of law. He was obliged to resort to his action of trespass or trover, for the recovery of damages, and could not have his goods specifically restored to him, by a writ of replevin.
The object of our law seems to have been to extend this remedy to cases only where goods had been taken from the owner by authority of law. He was thereby enabled to regain possession of them, by substituting his bond. This remedy was peculiarly necessary where goods were attached, as the owner could sustain no action of trespass for the taking, the attachment being legal; and without the aid of a replevin, he might be entirely deprived of the use of his property during the pendency of the suit in which they had been attached. But where the goods of a stranger to the suit were attached, the law gave him an immediate right of action against the person taking them.
At the revision of our statutes in 1821, this remedy by replevin, was extended to the case of a person, whose goods had been taken from him, by a writ of attachment against another person. If, therefore, the plaintiff can sustain his action, it must be by virtue of the provisions contained in our revised statutes. They authorize a person, who shall claim to be the owner of goods attached, in a suit against another person, to replevy them, but further provide, that if he fail to make out a title to them, judgment shall be rendered against him. Stat. 504. tit. 84. s. 8. (ed. 1838.)
From the facts disclosed in the motion does it appear, that the plaintiff was the owner of the goods in question, and that he has made out a title to them, within the meaning of the act?
He does not claim to be such owner, according to the ordinary acceptation of the term. The goods were purchased, by Whitmarsh, either for himself, or the Jamaica Silk Manufacturing Company, an unincorporated company, of which *91he was a member: and so far as the present question is concerned, it is immaterial which. All that the plaintiff claims, is a lien upon them for the balances due him from the general owner. Hence the question is reduced to this; whether upon a fair construction of our statute, this remedy, by a writ of replevin, is extended to a person having but a mere lien upon goods attached in a suit against the general owner.
It has always been the policy of our law to hold every man’s property liable for the payment of his debts. If the plaintiff’s construction is to prevail, it places it in the power of a person having a mere lien upon property, to shield it against attachments in favour of the creditors of the general owner. A common carrier, for instance, employed to transport goods, and having thereby a lien upon them, small in amount compared with their value, may defeat the attachment of a creditor of the owner, and, as in this case, send them beyond the jurisdiction of the state. So a goldsmith, employed to make some trifling repairs upon a watch, may shield it from attachment. Each may be entitled to retain possession until his lien is extinguished; and if deprived of that possession, even by an attachment in a suit against the general owner, he may have his remedy against the attaching officer. But that remedy, we think, must be in a suit wherein he will be entitled to recover damages commensurate with the injury he has sustained, and not one wherein the goods are to be specifically restored to him.
Besides, one object of the law in allowing a person to replevy his goods, is, that he may be restored to the use and enjoyment of them. But a person who has merely a lien upon them, does not need them for any such purpose. His claim is a debt against the owner; and all he is entitled to receive, is satisfaction for that debt. This he can obtain, without the aid of a writ of replevin.
Upon the whole, we are satisfied, that if the plaintiff had the lien which he claims, he had not such a title to the property, as, under our statute, enables him to sustain his action of replevin.
A new trial, therefore, must be denied.
In this opinion the other Judges concurred.
New trial not to be granted.